EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (File Numbers 333-162761, 333-144515, 333-144514, 333-125638, 333-55680, 333-03305 and 333-03317) of our report dated February 26, 2010, on our audits of the consolidated financial statements of United Bancorp, Inc. as of December 31, 2009 and 2008 and for each of the three years in the period ended December 31, 2009, which report is included in the Form 10-K of United Bancorp, Inc. BKD
